DAYTON, J.
Plaintiff’s claim is that in June defendant agreed to pay him $450 for certain deeds, releases, and discontinuances to save delay, receivership fees, and further expenses of foreclosure. The papers procured by him, if from the proper parties and in proper form, are variously dated from June until the following September, and were not availed of. The record discloses ample justification for the opinion of the trial judge that the verdict was against the weight of •evidence, and should have been for the defendant. This seems so clear that his refusal to set it aside cannot be sustained. It may be said, in addition, that the verdict for $250 was a compromise. Plaintiff was entitled to $450 or nothing.
Judgment and order reversed, and new trial ordered, with costs to appellant to abide the event. All concur.